No. 2-09-0239    Filed: 3-16-10
______________________________________________________________________________

                                             IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

STEVE MAYER, ANNE MAYER,                ) Appeal from the Circuit Court
EMILY ALBRECHT, By Her Mother and       ) of Lake County.
Next Friend, Kelly Albrecht, KELLY      )
ALBRECHT, and JEFFREY ALBRECHT,         )
                                        )
       Plaintiffs-Appellants,           )
                                        )
v.                                      ) No. 06--L--294
                                        )
CHICAGO MECHANICAL SERVICES,            )
INC.,                                   )
                                        )
       Defendant-Appellee               )
                                        )
(Vine Condominium Association,          ) Honorable
Schwartzbach Dahlman Management         ) Wallace B. Dunn and
Company, and Kraina Construction,       ) David M. Hall,
Defendants).                            ) Judges, Presiding.
_________________________________________________________________________________

       PRESIDING JUSTICE ZENOFF delivered the opinion of the court:

       In this appeal, we consider whether plaintiffs--who alleged that a defective heating and air

conditioning system furnished and installed by one of the defendants caused mold growth that

rendered their homes temporarily uninhabitable--are entitled to compensation for discomfort and

inconvenience associated with being displaced from their homes. While we leave open the possibility

that damages for discomfort and inconvenience might be available in appropriate circumstances, we

hold that they are not available here.
No. 2--09--0239


       The pertinent facts may be briefly summarized as follows. Chicago Mechanical Services, Inc.

(Chicago Mechanical), installed the heating and air conditioning system at issue in a condominium

unit occupied by two of the plaintiffs, Steve and Anne Mayer. The other plaintiffs, Kelly and Jeffrey

Albrecht and their daughter, Emily, occupied the unit directly beneath the Mayers' unit, and both units

became contaminated with mold. The record reveals that the mold rendered the units uninhabitable

for an extended period of time. Plaintiffs brought suit against Chicago Mechanical and three other

defendants: Vine Condominium Association, Schwartzbach Dahlman Management Company, and

Kraina Construction. The trial court entered summary judgment in favor of Vine Condominium

Association and Schwartzbach Dahlman Management Company. Plaintiffs never obtained service

of process on Kraina Construction.

       In their claims against Chicago Mechanical, plaintiffs alleged that they "inhale[d] fumes

emitted by the mold *** becoming sick, ill, and disordered as a consequence, causing [them] to seek

treatment, to suffer greatly, and to otherwise incur losses, damages, including being displaced from

[their] home[s]." The trial of the claims against Chicago Mechanical was scheduled to commence on

September 17, 2007, but on August 28, 2007, the trial court granted Chicago Mechanical's motion

for summary judgment on Emily Albrecht's claim, ruling that there was no causal link between the

mold growth and any physical ailments Emily suffered. The trial court entered a written finding that

there was no just reason to delay enforcement or appeal of that order. On September 17, 2007,

plaintiffs filed both a notice of appeal from, and a motion for reconsideration of, the summary

judgment order. On the same day, Chicago Mechanical presented a motion in limine to bar plaintiffs

from presenting any evidence of "any damages of inconvenience and discomfort." There is no dispute

that, by that point, plaintiffs no longer claimed to have suffered any physical injury or illness as a



                                                 -2-
No. 2--09--0239


result of mold exposure. Chicago Mechanical argued that damages for inconvenience and discomfort

were not recoverable as a matter of law and that this theory of damages had not been properly

pleaded or disclosed during discovery.

       The trial court granted the motion in limine. Because proceeding to trial without evidence

of damages would have been futile, the trial court then dismissed the remaining claims against

Chicago Mechanical (i.e., those other than Emily Albrecht's). Plaintiffs filed a notice of appeal from

the orders granting the motion in limine and dismissing the case. The appeal was consolidated with

the appeal from the summary judgment on Emily Albrecht's claim. We dismissed both appeals as

premature, however, because the claim against Kraina Construction and the motion to reconsider the

entry of summary judgment both remained pending. Mayer v. Chicago Mechanical Services, Inc.,

Nos. 2--07--0937 & 2--07--1069 cons. (2008) (unpublished order under Supreme Court Rule 23).

The trial court subsequently denied the motion to reconsider, and the claim against Kraina

Construction was dismissed with prejudice. This appeal followed.

       Plaintiffs argue that they are entitled to compensation for the discomfort and inconvenience

of being forced to leave their homes to escape the dangerous condition caused by the defective

heating and air conditioning system. Plaintiffs contend that the right to such compensation was

established in Van Brocklin v. Gudema, 50 Ill. App. 2d 20 (1964). In Van Brocklin, manure from

the defendant's barn contaminated the plaintiffs' well. For eight months, the plaintiffs were required

to get drinking water from a filling station and take sponge baths. The issue considered by the court

was "whether the law permits recovery for the elements of inconvenience and discomfort entailed in

the temporary loss of a water supply caused by the negligence of another." Van Brocklin, 50 Ill. App.
2d at 27. Finding no Illinois negligence cases on point, the Van Brocklin court considered cases in



                                                 -3-
No. 2--09--0239


the arena of nuisance law. The Van Brocklin court quoted Gempp v. Bassham, 60 Ill. App. 84

(1894), for the proposition that " '[w]here the injury is to physical comfort and results in deprivation

of the comfortable enjoyments of a home, the measure of damages is not the depreciation in the rental

value of the premises occupied by the plaintiff, but compensation for such physical discomfort, and

deprivation of the use and comforts of the home.' " Van Brocklin, 50 Ill. App. 2d at 28, quoting

Gempp, 60 Ill. App. at 87.

       As Chicago Mechanical points out, this case differs from Van Brocklin, in which the plaintiffs

suffered discomfort and inconvenience while they continued to occupy their property. Here, plaintiffs

seek compensation for inconvenience and discomfort resulting from being forced to leave their

homes. Plaintiffs maintain that if the distinction is of any consequence, it works to their favor. They

argue that "[i]f damages for the loss of the use and comfort of one's home can be recovered when the

water supply is poisoned, then a fortiori such damages can be recovered when the entire home is

poisoned." This logical construct simply begs the question, inasmuch as it presupposes that the result

in Van Brocklin would have been the same if the plaintiffs had found temporary housing with clean

running water. The only question properly before the Van Brocklin court was whether the plaintiffs

could recover for the harm they suffered because they remained on their property and were therefore

denied clean water. The court had no occasion to consider whether compensation would have been

available if the plaintiffs--like plaintiffs in this case--had moved from the home, thereby avoiding the

immediate and direct effects of the tortious invasion of their interests in the enjoyment of their

property.

       We therefore agree with Chicago Mechanical that Van Brocklin is not on point. Whether

damages may be awarded for the inconvenience and discomfort associated with temporary housing



                                                  -4-
No. 2--09--0239


arrangements appears to be a question of first impression in Illinois. While Chicago Mechanical

contends that an award of such damages would be unprecedented, it points to no decision barring

recovery under similar facts. Rather, Chicago Mechanical relies mainly on rules limiting recovery for

the negligent infliction of emotional distress (see Rickey v. Chicago Transit Authority, 98 Ill. 2d 546

(1983)) and barring the recovery of economic damages in tort actions (see Moorman Manufacturing

Co. v. National Tank Co., 91 Ill. 2d 69 (1982)).

       It is not clear to us that either Rickey or Moorman is any closer to the mark than Van

Brocklin is. Rickey held that a bystander who witnesses a traumatic event may recover for emotional

distress, even in the absence of a contemporaneous impact or physical injury, if the bystander is within

the "zone of physical danger." Rickey, 98 Ill. 2d at 555. Under this rule "a bystander who is in a

zone of physical danger and who, because of the defendant's negligence, has reasonable fear for his

own safety is given a right of action for physical injury or illness resulting from emotional distress."

Rickey, 98 Ill. 2d at 555. Our supreme court has since held that the zone-of-physical-danger test

applies only to bystanders, not direct victims of negligence (Corgan v. Muehling, 143 Ill. 2d 296, 306

(1991)), and has jettisoned the requirement that a physical injury or illness result from the emotional

distress (Corgan, 143 Ill. 2d at 308-12). The plaintiff in Corgan alleged that the defendant, her

psychologist, committed malpractice by engaging in sexual intercourse with her " 'under the guise of

therapy.' " Corgan, 143 Ill. 2d at 300. In holding that the plaintiff stated a claim for recovery for

emotional distress, the Corgan court identified the "essential question" as "whether the plaintiff

properly alleged negligence on the part of the defendant." Corgan, 143 Ill. 2d at 306. That the

plaintiff never feared for her physical safety was no impediment to her claim.




                                                  -5-
No. 2--09--0239


          Whether plaintiffs in this case are "bystanders" or "direct victims"--indeed, whether this is

even a sensible question to ask in a case that bears little resemblance to either Rickey or Corgan--is

not clear. Thus, rather than looking to Rickey for an "overarching unitary theory that would apply

to the case at bar" (Corgan v. Muehling, 167 Ill. App. 3d 1093, 1102 (1988), aff'd, 143 Ill. 2d 296

(1991)), it might be more useful to focus on the broad theme of Rickey and other "emotional distress"

cases, which is that " 'Illinois courts will compensate genuine mental suffering by applying a rule

which also sifts out frivolous claims.' " Rickey, 167 Ill. App. 3d at 1101, quoting McAdams v. Eli

Lilly & Co., 638 F. Supp. 1173, 1178 (N.D. Ill. 1986).

          In this vein, Chicago Mechanical notes that "[t]he Illinois Supreme Court has cautioned

against allowing for purely mental or emotional distress because, in part 'emotional injuries are hardly

foreseeable' [(Rickey, 98 Ill. 2d at 555)] and allowing these types of damages to be freely sought

would encourage frivolous litigation." There is authority from another jurisdiction, however, that

"[t]he necessity for proving some interference with or deprivation of a possessory interest in the

property in question as a condition precedent to obtaining damages for any resulting inconvenience,

discomfort, or annoyance distinguishes this type of case from those alleging a mere intentional or

negligent infliction of emotional distress." Hawkins v. Scituate Oil Co., 723 A.2d 771, 773 (R.I.

1999). The Hawkins court noted that "in cases *** involving a physical interference with or a loss

of a possessory interest in real property, the prevention of trumped-up or specious-damage demands

for alleged intangible personal injuries is of less an evidentiary concern than it is in the context of

cases alleging a mere intentional or negligent infliction of emotional distress." Hawkins, 723 A.2d

at 773.




                                                   -6-
No. 2--09--0239


       Chicago Mechanical's reliance on Rickey also rests on the questionable assumption that

discomfort and inconvenience qualify as "emotional distress" within the meaning of Rickey. In

Rickey, the plaintiff allegedly suffered " 'definite functional, emotional, psychiatric and behavioral

disorders, extreme depression, prolonged and continuing mental disturbances, inability to attend

school and engage in gainful employment and to engage in his usual and customary affairs.' " Rickey,
98 Ill. 2d at 550. We further note the existence of authority from other jurisdictions that, in cases

involving damage to real property, inconvenience and discomfort are conceptually distinct from

emotional distress and mental anguish. See In re Katrina Canal Breaches Consolidated Litigation,

647 F. Supp. 2d 644, 734-35 (E.D. La. 2009) (applying Louisiana law); Kelly v. CB&I Constructors,

Inc., 179 Cal. App. 4th 442, 456, 102 Cal. Rptr. 3d 32, 43 (2009).

       Chicago Mechanical contends that, because the Mayers were in privity of contract with

Chicago Mechanical, their claims are precluded by Moorman, which holds that economic losses are

not ordinarily recoverable under tort theories. Moorman, 91 Ill. 2d at 86. " 'Economic loss' has been

defined as 'damages for inadequate value, costs of repair and replacement of the defective product,

or consequent loss of profits--without any claim of personal injury or damage to other property

***.' " Moorman, 91 Ill. 2d at 82, quoting Note, Economic Loss in Products Liability Jurisprudence,

66 Colum. L. Rev. 917, 918 (1966). Even if discomfort and inconvenience constitute an economic

loss, the Moorman rule does not apply when there has been a sudden and calamitous occurrence that

causes harm to property. In re Chicago Flood Litigation, 176 Ill. 2d 179, 199 (1997). We have held

that, although mold growth may be gradual, when it manifests itself in a sudden and calamitous

manner, damaging property and forcing the occupants of a home to flee or risk personal injury, a tort




                                                 -7-
No. 2--09--0239


action may be maintained. Muirfield Village-Vernon Hills, LLC v. K. Reinke, Jr., & Co., 349 Ill.

App. 3d 178, 194 (2004).

       Accordingly, it is not clear to us that either Rickey or Moorman forecloses plaintiffs' claims.

Because, as previously noted, the issue before us appears to be one of first impression in Illinois, it

is appropriate to consult secondary sources and decisions from other jurisdictions. We start with the

Restatement (Second) of Torts; although it is not binding authority, we may look to it for guidance.

See Eckburg v. Presbytery of Blackhawk of the Presbyterian Church (USA), 396 Ill. App. 3d 164,

169 (2009) ("In the absence of Illinois law, we often deem persuasive secondary sources, such as the

Restatement (Second) of Torts").

       Section 929(1) of the Restatement (Second) of Torts provides:

               "(1) If one is entitled to a judgment for harm to land resulting from a past invasion and

       not amounting to a total destruction of value, the damages include compensation for

                       (a) the difference between the value of the land before the harm and the value

               after the harm, or at his election in an appropriate case, the cost of restoration that has

               been or may be reasonably incurred,

                       (b) the loss of use of the land, and

                       (c) discomfort and annoyance to him as an occupant." Restatement (Second)

               of Torts §929(1), at 544 (1979).

       According to the comments to this section, "[d]iscomfort and annoyance to an occupant of

the land and to the members of the household are distinct grounds of compensation for which in

ordinary cases the person in possession is allowed to recover in addition to the harm to his proprietary

interests." Restatement (Second) of Torts §929(c), Comment e, at 546-47 (1979). In most cases,



                                                  -8-
No. 2--09--0239


such damages "will account for only a minor portion of the total damages recovered by a successful

plaintiff." Kirk v. Pineville Mobile Homes, Inc., 172 W. Va. 693, 695, 310 S.E.2d 210, 213 (1983)

(of total judgment of $54,000 relating to fire damage to plaintiffs' home, portion of the award

representing damages for annoyance or inconvenience to plaintiffs--who were forced to live in a motel

for eight weeks--was either $523 or $1,127).

       During oral argument, Chicago Mechanical emphasized that, under the Restatement rule,

compensation is available to one who experiences discomfort and annoyance "as an occupant." The

result in Van Brocklin is consistent with that view. Arguably, so is the result in Hawkins, in which

the defendant accidentally contaminated the plaintiffs' house with heating oil. Although the house

itself was uninhabitable, the plaintiffs remained on their land, living in a rented trailer until a new

house could be constructed. In McBride v. Dice, 23 Kan. App. 2d 380, 383, 930 P.2d 631, 633

(1997), it was held that the plaintiffs, who were displaced from their home while termite damage was

repaired, could recover only pecuniary damages and were not entitled to compensation for

inconvenience and discomfort during the period of repairs.

       On the other hand, some courts have extended the rule to occupants who, like the plaintiffs

here, have been driven from their homes. In Truelock v. City of Del City, 967 P.2d 1183 (Okla.

1998), the plaintiffs were forced to leave their house because of "constant flooding and sewage

overflows," resulting from the defendant's negligence, that "made the house uninhabitable." Truelock,
967 P.2d at 1190. They rented a house two doors down from the one they vacated. The defendant

argued that the plaintiffs were not " 'occupants' " of the damaged property and therefore could not

recover damages for annoyance, discomfort, and inconvenience. Truelock, 967 P.2d at 1190. The

Oklahoma Supreme Court reasoned that the record sufficiently established that the plaintiffs occupied



                                                 -9-
No. 2--09--0239


the home, because the inconvenience and discomfort they endured was incidental to an interference

with their possessory interest in the property. Truelock, 967 P.2d at 1190; accord McFadden v.

Thompson-Starrett Co., 116 A.D. 285, 286, 101 N.Y.S. 467, 468 (App. Div. 1906) (where

defendant's negligence rendered the house plaintiff rented uninhabitable and plaintiff's family and

servants lived in a hotel for 63 days, it was proper to instruct jury that damages could be awarded for,

inter alia, (1) the difference between the cost of the hotel suite and the rent for the house and (2) "the

loss of comfort suffered by plaintiff and his family in consequence of defendant's negligent acts").

        A rule strictly limiting damages for inconvenience and discomfort to cases where plaintiffs

remain in their home or on their land might produce arbitrary results. In Hawkins, for instance, the

plaintiffs lived in a small rented trailer on their own land after their house became uninhabitable.

Undoubtedly the plaintiffs in Hawkins suffered an appreciable deprivation while "scrunched"

(Hawkins, 723 A.2d at 771) into the trailer. But this would also have been true if the trailer had been

located on the land of another, and in either case, the level of inconvenience and discomfort would

arguably be comparable to living without running water in an otherwise habitable house (as the

plaintiffs in Van Brocklin did).

        Although the trailer in Hawkins may be an extreme example, as a practical matter temporary

housing may often be a poor substitute for living in one's own home. Short-term housing is not

always in plentiful supply. The available options may lack the space and facilities to which one is

accustomed, and may also be located farther from work, school, and shopping. Here, however,

plaintiffs have largely ignored the practical effects of being displaced from their homes, instead

focusing principally on the abstract sense of satisfaction associated with one's home. Thus, in

plaintiffs' view, "[s]leeping in one's own bed, bathing in one's own bathroom, cooking in one's own



                                                  -10-
No. 2--09--0239


kitchen, eating at one's table, etc., are among the most fundamental pleasures of life." Their

grievances, as described in the briefs, are similarly vague and subjective: they felt a sense of

homelessness, and they did not like living out of a suitcase and having their normal living patterns

disrupted.

       In essence, plaintiffs' theory of damages is rooted more in the sentimental attachment to their

homes than in the tangible comforts and conveniences of living in those homes. At oral argument,

plaintiffs' attorney contended that one's home is a unique environment for which there can be no

substitute and that damages for discomfort and inconvenience are appropriate no matter how

luxurious the alternative quarters might be. By virtue of this reasoning, one could seek recompense

for displacement without regard to his or her actual living conditions. We cannot subscribe to such

a sweeping view. The type of harm for which plaintiffs seek recovery is simply too nebulous to serve

as a basis for an award of damages.

       Because plaintiffs have not advanced a viable theory of damages, Chicago Mechanical was

entitled to judgment as a matter of law. Thus, the trial court properly entered summary judgment on

Emily Albrecht's claim. See Crum & Forster Managers Corp. v. Resolution Trust Corp., 156 Ill. 2d
384, 390-91 (1993) (summary judgment "is an appropriate measure in cases where there are no

genuine issues of material fact and the moving party is entitled to judgment as a matter of law").

Likewise, the trial court properly barred plaintiffs from proceeding with the remaining claims under

an erroneous theory of damages.

       For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed.

       Affirmed.

       McLAREN and BOWMAN, JJ., concur.



                                                -11-